Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18, 20-35) in the reply filed on 10/3/22 is acknowledged.  The traversal is on the ground(s) that in groups III and IV are drawn to an automated fashion and at least one material web working/processing arrangement for receiving a material roll in an automated fashion.  This is not found persuasive because as explained in the previous office action mailed on 9/2/22, groups II, III, and IV fail to disclose a web holding device with at least one guide for a splicing the web material. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/3/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/783283. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim at least one material web holding device for holding the material web to be drawn in, at least one guide for guiding the at least one material web holding device from at least one material web drawing in point to at least one material transfer point, the claims of the two applications differing only by minor phraseology which obviously does not affect the scope of the invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one material web detecting element,” recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite and vague.  Which element constitutes “at least one material web detecting element?”

Claim limitation “means of the at least one material roll circumferential direction orientation apparatus” in claims 32-33, and “means of at least one material web holding device…means of at least one guide,….means of at least one drawing-in drive” in claim 35 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In claims 32-33, which element is used for means for orientating the material roll?  In claims 35, which element(s) is used for means for holding device, at least one guide device, and at least one drawing-drive?  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
So far the claims are understood as any element preforming the orientation of the roll, holding device for the web, at least one guide device for the web, and at least one drawing-drive for the web meets the limitations of the claims.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13, 17-18, 20-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0349350 A2.
	Regarding claims 1, 18, and 35, EP ‘350 teaches a method of using the apparatus, as shown in figures 1-12.  EP ‘350 discloses material rolls R1, R2, at least one material holding device 2 (i.e., operated in an automated fashion since the material is not being manually unwound, claims 3 and 17) for holding the material web (r2) to be drawn in (i.e., using 2a2, 2a4, see figure 3), at least one guide 2b1 for guiding the at least one material web holding device from at least material drawing-in point (see figure 3) to at least one material web transfer point (see figure 4), and at least one drawing-in drive (i.e., 2a3, drive for 2a2) is in connection with the at least one material web holding device 2 and which serves for displacing the at least one material holding device (i.e., 2 moving one position to other position and displaceable, see figures 3-4, claims 5-6) along the at least one guide 2b1 upon drawing in the material to be drawn-in, in direction of the at least one material transfer point; at least one coupling element 2a (i.e., connected to 2a3 and drive for 2a2 to the holding device 2, claim 2); at least one activation apparatus (i.e., once 1e sensor operates the holding device 2 operates, claim 4); at least one material web detection element 2e (claim 7); a material web entrance (towards 4) into a splicing area (near A1as a preparation device) and an exit (exit towards splicing) into the web working/processing arrangement (see figure 1, claims 20-23) see figures 1-10.
	Regarding claims 8-10 and 12-13, as stated above, EP ‘350 shows the at least one holding device 2 is designed as a material web clamping device with one holding body (i.e., 2a4 clamping 9 on a surface of 2a2 as a body, see figure 3) and a material web suction device 2a1 (i.e., a surface of 2a1 is a body, claims 12-13) for holding the material web (p) to be drawn in by clamping action, see figures 1-10.
	Regarding claims 24-34, as stated above, EP ‘350 shows a first connecting device (A1), a second connecting device (another A1) connecting an end of the material web, at least straight and/or curved guide device which is displaceable (i.e., rollers 5a-5j which can move, as same as applicant, claims 25-27) and at least one material roll (R1, R2) preparation arrangement which is orientating and positioning for initial situation for unwinding for an automated fashion (i.e., rolls are being arranged and positioned to be spliced in an automated fashion as same as applicant, see figures 1-12).

Claims 1, 3-7, 14-15, 17-18, 20-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al., US 2003/0080235 A1.
	Regarding claims 1, 18, and 35, Sato ‘235 teaches a method of using the apparatus, as shown in figures 1-15.  Sato ‘235 discloses material rolls (53, 54), at least one material holding device 8 (i.e., operated in an automated fashion since the material is not being manually unwound, claim 3) for holding the material web (54a) to be drawn in (i.e., using 11, 15, see figure 3), at least one guide (17a-c) for guiding the at least one material web holding device from at least material drawing-in point (see figure 3) to at least one material web transfer point (see figure 6), and at least one drawing-in drive (i.e., using 41) is in connection with the at least one material web holding device 8 and which serves for displacing the at least one material holding device (i.e., 8 moving one position to other position and displaceable, claims 5-6) along the at least one guide (17a-c) upon drawing in the material to be drawn-in, in direction of the at least one material transfer point; at least one activation apparatus (i.e., using a controller 40 to operate the holding device 8, claim 4); at least one material web detection element 18 (claim 7); at least one first guide device (each 11 can draw the web from left side or right side of 11) and at least one second guide device (each 11 can draw the web from left side or right side of 11) drawing in at two different points from the material roll (53, 54, claims 14-15); a material web entrance (towards 11) into a splicing area (near 65 as a preparation device) and an exit (exit towards splicing) into the web working/processing arrangement (see figure 1, claims 20-23) see figures 1-15.
	Regarding claims 24-34, as stated above, Sato ‘235 shows a first connecting device (65), a second connecting device (another 65) connecting an end of the material web, at least straight and/or curved guide device which is displaceable (i.e., rollers 34, 71 which can move, as same as applicant, claims 25-27) and at least one material roll (53, 54) preparation arrangement which is orientating and positioning for initial situation for unwinding for an automated fashion (i.e., rolls are being arranged and positioned to be spliced in an automated fashion as same as applicant, see figures 1-15).



Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the sake of prosecuting the case further, see similar devices for web holding devices with at least one guide to help draw in the web material, see US 2001/0035248 A1 and EP 0274088.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
10/20/22
/SANG K KIM/           Primary Examiner, Art Unit 3654